ORDER
PER CURIAM.
J.R.1 (Father) appeals from the judgment terminating his parental rights to K.R. *520(Child) pursuant to Section 211.447, RSMo 1994. We remand with directions.
The juvenile court took jurisdiction of Child on May 12, 1995, after it determined Child had been sexually abused and neglected by Father. The juvenile officer filed a petition to terminate Father’s rights on May 1, 1996. The trial court terminated Father’s rights on November 18, 1996. Father appealed, raising three points on appeal. We find his second point dispositive of the appeal.
In his second point, Father contends the trial court erred in terminating his parental rights because it failed to make specific findings on each of the four areas listed in Section 211.447.2(2)(a)-(d). We agree with Father and remand Father’s case so that the trial court may enter the appropriate findings for each subparagraph. In the Interest of K.E., 947 S.W.2d 468 (Mo.App. E.D.1997); In the Interest of D.T.B., 944 S.W.2d 321 (Mo.App. W.D.1997); In the Interest of K.D.C.R.C.B.-T., 928 S.W.2d 905 (Mo.App. E.D.1996). Because remand is necessary, we do not address the merits of Father’s appeal.

. On the court's own motion, the parties' initials have been used in the caption and body of the opinion.